EXHIBIT 10.18 CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment"), dated as of January 27, 2017, is by and among HUTTIG BUILDING PRODUCTS, INC., a Delaware corporation ("Parent"), HUTTIG, INC., a Delaware corporation ("Huttig") (Parent and Huttig are sometimes collectively referred to herein as "Borrowers" and individually as a "Borrower"), the other Credit Parties signatory to the hereinafter defined Credit Agreement, WELLS FARGO CAPITAL FINANCE, LLC, for itself, as a Lender, and as Agent (successor agent to General Electric Capital Corporation) for Lenders ("Agent") and the other Lenders signatory to the hereinafter defined Credit Agreement.
